DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 05/09/2022. Claims 1-20 remain pending in this application.
The objection to the abstract, and 35 USC 101 rejection has been withdrawn in light of the amendments and remarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raduchel et al. (hereinafter Raduchel) (US 2017/0161439 A1).
Claim 1 has been amended now to recite a method comprising: 
receiving, by a device comprising a processor, biometric data identifying a patient, wherein a biometric authentication device identifies the patient and provides the biometric data to the device (Raduchel teaches “an authenticity feature” in par. 70, “…from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient. The biometric information may function as an encryption key in a symmetric encryption/decryption mechanism to encrypt medical record data. The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc. The biometric mechanism may allow electronic medical records to be decrypted at the user's electronic device 130 based on the biometric information of the user (e.g., a finger print).” In par. 72); 
executing, by the device, a blockchain application to connect the device to a peer node of a plurality of peer nodes, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with a plurality of patients including health data associated with the patient identified by the biometric data (Raduchel teaches “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.” in par. 326, and “…the authentication mechanism also may include a biometric mechanism…” in par. 72-also, system 1600 is described in par. 326 as “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.”); 
generating, by the device, a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to update the ledger with regard to the health data associated with the patient identified by the biometric data (Raduchel teaches “…a request to retrieve the electronic medical record from repository can be authenticated using OAuth 2.0, per OAuth, “OAuth 2.0.” OAuth. Oct. 20, 2016. Web. . OAuth 2 can serve as an authentication technology for the user electronic device to utilize specific authentication credentials for each medical storage system to then access the electronic medical record.” In par. 329, par. 72 and “…The process for updating the block chain can be executed as previously described…” in par. 373-par. 369-372 describes creating a hash to the output data, which is distributed to storage); 
sending, by the device, the proposal to the peer node (Raduchel teaches “The user electronic device 130 sends a request message to record storage system 140 in order to request an electronic medical record (1720). This request message can be signed with the private key of the user's new address.” In par. 330); 
receiving, by the device from the peer node, a proposed ledger update generated by the chaincode of the peer node (Raduchel teaches “The record storage system 140 receives the electronic medical record request message from the user electronic device 130 and then can validate, or verify, the message (1730).” In par. 331 and par. 369-373);
sending, by the device, the proposed ledger update to a set of endorser peer nodes of the plurality of peer nodes (Raduchel; par. 369-373); and 
in response to receiving endorsement of the proposed ledger update from the set of endorser peer nodes of the plurality of peer nodes, generating, by the device, a transaction order request that is used by an orderer node to generate a transaction block for updating, in accordance with the proposed ledger update, the ledger of the peer node and all other instances of the ledger associated with the plurality of peer nodes (Raduchel; par. 369-373).

As per claim 2, Raduchel discloses the method of claim 1, wherein the biometric authentication device is a standalone device (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

As per claim 3, Raduchel discloses the method of claim 1, wherein the biometric authentication device is part of the device executing the blockchain application (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

Claim 4 has been amended now to recite the method of claim 1, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data, and wherein the plurality of peer nodes and the blockchain application are associated with the specific channel (Raduchel teaches “…a link to a server is sent such that the recipient electronic device 180 can access the link and then download the electronic medical record. In an exemplary embodiment, this link can be a link to a location at the record storage system 140… this link can be to a peer-to-peer (P2P) network. In this embodiment, the electronic medical record can be distributed to a P2P network, such as P2P node 1620. The electronic medical record can be encrypted before distributing to a P2P network. A link, or other type of location identifier, can be included in the block chain share transaction so that the recipient can then download the electronic medical record.” in par. 343).

As per claim 5, Raduchel discloses the method of claim 4, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel teaches “The Personal Health Record can be a single place to store the basic health information about the user 120. Such as insurance information, current medical conditions, medication prescriptions, medical history, etc…” in par. 246)

Claim 6 has been amended now to recite the method of claim 5, further comprising generating, by the device, a proposal directed to the peer node to invoke the chaincode to query the ledger for at least a portion of the health data stored by the ledger (Raduchel; par. 40, par. 369-373).

Claim 7 has been amended now to recite the method of claim 1, further comprising receiving, by the device, a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel teaches “the user electronic device may update a database stored locally on the user electronic device 130 and/or may update a database stored remotely from the user electronic device 130.” In par. 105, “The block chain system receives the share trans action, validates the transaction, and then posts the transaction into a new block of transactions (2070)…” in par. 374, and “the electronic medical record data and/or the container data can be used as the address for the block chain update. This block chain update becomes a record that can be used to validate the source and process for creating the electronic medical record fragments. The validity can therefore be checked once the fragments are aggregated into an electronic medical record.” in par. 391).

Claim 8 has been amended now to recite a permissioned blockchain network comprising: 
an organization comprising a plurality of peer nodes and an orderer node, wherein each of the plurality of peer nodes and the orderer node comprises a respective processor and a respective memory, wherein the plurality of peer nodes comprises a set of endorser peer nodes that endorse updates to a plurality of ledgers hosted by respective ones of the plurality of peer nodes, and wherein the plurality of peer nodes communicate to update the plurality of ledgers via a plurality of channels, wherein each ledger of the plurality of ledgers is associated with a respective one of the plurality of channels, wherein a first ledger of the plurality of ledgers comprises medical history data associated with a plurality of patients, wherein a second ledger of the plurality of ledgers comprises prescription history data associated with the plurality of patients, and wherein a third ledger of plurality of ledgers comprises remote patient monitoring device data associated with the plurality of patients; (Raduchel; par. 343, 369-373); 
a first peer node of the plurality of peer nodes associated with a first group of users, wherein the first group of users comprises the plurality of patients (Raduchel; par. 343); 
a second peer node of the plurality of peer nodes associated with a second group of users, wherein the second group of users comprises a plurality of medical professionals (Raduchel; par. 343); and
a third peer node of the plurality of peer nodes associated with a third group of users, wherein the third group of users comprises a plurality of caregivers (Raduchel; par. 343). 

As per claim 9, Raduchel discloses the permissioned blockchain network of claim 8, further comprising: 
a device comprising a processor executing a blockchain application to perform operations (Raduchel; par. 47) comprising 
connecting the device to a specific peer node of the plurality of peer nodes (Raduchel; par. 47); 
generating a proposal directed to the specific peer node, wherein the proposal is to invoke a specific chaincode to interact with a specific ledger (Raduchel; par. 329); 
sending the proposal to the specific peer node (Raduchel; par. 330); and 
receiving a proposal response from the specific peer node (Raduchel; par. 331).

Claim 10 has been amended now to recite the permissioned blockchain network of claim 9, further comprising a biometric authentication device comprising a further processor executing instructions to perform operations comprising identifying a specific patient of the plurality of patients via biometric data obtained from a biometric sensor of the biometric authentication device (Raduchel; par. 72).

As per claim 11, Raduchel discloses the permissioned blockchain network of claim 10, wherein the biometric authentication device is part of the device executing the blockchain application (Raduchel; par. 72).

As per claim 12, Raduchel discloses the permissioned blockchain network of claim 10, wherein the proposal is to query the specific ledger for at least a portion of health data stored by the specific ledger, wherein the health data comprises the medical history data associated with the specific patient, the prescription history data associated with the specific patient, or the remote patient monitoring device data associated with the specific patient; and wherein the proposal response comprises a query result comprising at least the portion of the health data (Raduchel; par. 40, 246).

Claim 13 has been amended now to recite the permissioned blockchain network of claim 9, wherein the proposal is to update the specific ledger, and wherein the device executes the blockchain application to perform operations further comprising: 
receiving the proposal response comprising a proposed ledger update (Raduchel; par. 211); 
sending proposed ledger update to a plurality of endorser peer nodes (Raduchel; par. 211); 
receiving, from the plurality of endorser peer nodes, endorsements of the proposed ledger update such that consensus among the plurality of endorser peer nodes is achieved (Raduchel; par. 211); 
generating and sending a transaction order request to the orderer node, wherein the orderer node generates a transaction block based upon the transaction order request to update the specific ledger in accordance with the proposed ledger update (Raduchel; par. 211); and 
receiving a ledger update event to indicate that the specific ledger has been updated by the specific peer node in accordance with the proposed ledger update (Raduchel; par. 391).

Claim 14 has been amended now to recite a computer-readable storage medium comprising computer-executable instructions of a blockchain application that, when executed by a processor of a device, cause the processor to perform operations comprising: 
connecting to a peer node of a plurality of peer nodes, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with a plurality of patients (Raduchel; par. 326); 
generating a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to update the ledger with regard to the health data associated with a patient of the plurality of patients (Raduchel; par. 329); 
sending the proposal to the peer node (Raduchel; par. 330); 
receiving, from the peer node, a proposed ledger update generated by the chaincode of the peer node (Raduchel; par. 330, 369-373)
sending the proposed ledger update to a set of endorser peer nodes of the plurality of peer nodes (Raduchel; par. 369-373); and 
in response to receiving endorsement of the proposed ledger update from the set of endorser peer nodes of the plurality of peer nodes, generating, by the device, a transaction order request that is used by an orderer node to generate a transaction block for updating, in accordance with the proposed ledger update, the ledger of the peer node and all other instances of the ledger associated with the plurality of peer nodes (Raduchel; par. 369-373).

As per claim 15, Raduchel discloses the computer-readable storage medium of claim 14, wherein the operations further comprise identifying the patient based upon biometric data obtained by a biometric sensor (Raduchel; par. 72).

Claim 16 has been amended now to recite the computer-readable storage medium of claim 14, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data, and wherein the plurality of peer nodes and the blockchain application are associated with the specific channel (Raduchel; par. 343).

As per claim 17, Raduchel discloses the computer-readable storage medium of claim 16, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel; par. 246).

Claim 18 has been amended now to recite the computer-readable storage medium of claim 17, wherein the operations further comprise generating a proposal directed to the peer node to invoke the chaincode to query the ledger for at least a portion of the health data stored by the ledger (Raduchel; par. 40, 369-373).
Claim 19 has been amended now to recite the computer-readable storage medium of claim 14, wherein the operations further comprise receiving a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel; par. 211).

As per claim 20, Raduchel discloses the computer-readable storage medium of claim 19, wherein the proposed ledger update comprises adding, removing, or modifying at least a portion of the ledger based upon input received by a medical professional (Raduchel; par. 100).

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Rejections under 35 USC 102
For rejection of claims 1-7 and 14-20: Applicant argues that Raduchel does not teach “generating, by the mobile device, a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to update the ledger with regard to the health data associated with the patient identified by the biometric data; sending, by the device, the proposal to the peer node;…”. Applicant argues that Raduchel only teaches “transmitting, by a mobile device, updated information to each of a plurality of medical storage providers”. 
In response, Examiner submits that Raduchel teaches “The block chain system receives the share trans action, validates the transaction, and then posts the transaction into a new block of transactions (2070)…” in par. 374, and also process for updating the block chain can in par. 369-373, such as “A hash is created that is related to the output data (2030). This can be referred to as the output hash… A hash of this output data can be referred to as a type of authentication information… the output hash is created based on the output data, the container data, the time, date and location data, and the container signature, or any combination thereof… The output data is distributed to storage (2050). The storage of the output data can include but is not limited to local storage, hosted Storage, cloud storage services, P2P storage networks, or any combination of these, or other advantageous storage mechanisms. In an exemplary embodiment, multiple copies of the output data can be stored to ensure redundancy. Such that an inaccessible storage location cannot prevent the aggregation of the electronic medical record…”. Raduchel also teaches “The user electronic device 130 can then broadcast the share transaction to block chain system 1610 (1770). In an exemplary embodiment, the record storage system 140 can broadcast the share transaction to block chain system 1610. In an exemplary environment, block chain system 1610 includes multiple servers.” In par. 335. The multiple servers are considered as peer nodes.
For rejection of claims 8-13: Applicant argues that Raduchel does not teach a ledger or endorser peer nodes. In response, Examiner submits that Raduchel teaches the system 1600 as “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.” In par. 326, “block chain technology can be used to share Healthcare Identity Graph and electronic medical record data. Block chain technology enables electronic transactions in many forms to be processed in a distributed architecture,…” in par. 324 and “The user electronic device 130 can then broadcast the share transaction to block chain system 1610 (1770). In an exemplary embodiment, the record storage system 140 can broadcast the share transaction to block chain system 1610. In an exemplary environment, block chain system 1610 includes multiple servers.” In par. 335. The distributed architecture is considered as a ledger and multiple servers are considered as peer node.
Therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626